NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         January 9, 2015

      Hon. Vaughan Waters                    Hon. Audrey Mullert Vicknair
      Thorton, Biechlin, Segrato, Reynolds & Attorney at Law
      Guerra, L. C.                          Frost Bank Plaza
      100 NE Loop 410, Ste. 500              802 N. Carancahua, Suite 1350
      San Antonio, TX 78216                  Corpus Christi, TX 78401-0022
      * DELIVERED VIA E-MAIL *               * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00442-CV
      Tr.Ct.No. 2008-08-4615-I
      Style:    Long Island Village Owners Association (LIVOA) v. Cowen Island Properties,
                L. P.


             Appellant’s motion for extension of time to file reply brief was this day GRANTED
      by this Court. The time has been extended to Tuesday, January 13, 2015.



                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch